Exhibit 10.47

 

Asterisks indicate that confidential information has been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to this omitted information.

 

AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (TERM)

THIS AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is made
as of this 12th day of July, 2018 (the “Amendment Effective Date”), by and among
MIDCAP FINANCIAL TRUST, a Delaware statutory trust, individually as a Lender,
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender., the lenders (individually, each a “Lender”
and collectively, the “Lenders”) party to the Credit Agreement (as defined
below), ACCURAY INCORPORATED, a Delaware corporation (“Accuray” or “Borrower
Representative”), TOMOTHERAPY INCORPORATED, a Wisconsin corporation, and any
additional borrower that may hereafter be added to this Agreement (collectively,
“Other Borrowers” and, together with Borrower Representative, each individually
as a “Borrower”, and collectively as “Borrowers”).

RECITALS

A.Borrowers, Agent and the Lenders are party to that certain Credit and Security
Agreement dated as of December 15, 2017, as previously amended and modified (as
amended hereby, and as may be further amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
Lenders agreed to make available to Borrowers a term loan facility in the
maximum principal amount of $60,000,000 at any time outstanding.  Capitalized
terms used but not defined in this Amendment shall have the meanings that are
set forth in the Credit Agreement, as amended hereby.

B.Borrowers have requested certain amendments to the Credit Agreement all as set
forth herein.

C.The parties now agree to amend and modify the Credit Agreement all in
accordance with the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

1.Specific Amendments to Credit Agreement.

(a)Section 6.2 — Fixed Charge Coverage Ratio.  Section 6.2 of the Credit
Agreement is hereby deleted in its entirety and restated to read as follows:

 

--------------------------------------------------------------------------------

 

“Section 6.2Fixed Charge Coverage Ratio.  Borrowers will not permit the Fixed
Charge Coverage Ratio for any Defined Period, as tested quarterly (as of the
last day of such fiscal quarter), beginning with the first full fiscal quarter
ending after the Closing Date, to be less than (a) in the case of the fiscal
quarter ending December 31, 2017, 0.80 to 1.00, (b) in the case of the fiscal
quarter ending March 31, 2018, 1.00 to 1.00, (c) in the case of the fiscal
quarter ending June 30, 2018, 0.75 to 1.00, (d) in the case of the fiscal
quarters ending September 30, 2018 and December 31, 2018, 0.50 to 1.00 and
(e) for each fiscal quarter thereafter, 1.00 to 1.00.”

(b)Conditions to Funding Term Loan Tranche 2.  Section 7.2(d) of the Credit
Agreement is hereby deleted in its entirety and restated to read as follows:

“(d)in the case of any borrowing of the Term Loan Tranche 2, (i) Agent has
received written notice of the intent to borrow at least thirty (30) day prior
to the date of such borrowing and a duly executed Notice of Borrowing at least
two (2) Business Days prior to such proposed borrowing, and (ii) Agent has
received a certificate of a Responsible Officer of Borrower Representative
demonstrating, on a pro forma basis after giving effect to the borrowing of the
Term Loan Tranche 2, that Borrowers have a Fixed Charge Coverage Ratio of not
less than 0.75 to 1.00.”

(c)Compliance Certificate.  Exhibit B to the Credit Agreement, Compliance
Certificate, is hereby deleted in its entirety and replaced with Exhibit A
attached hereto, with the changes there to indicated in bold double underline.
For purposes of clarity, the amendments to the Compliance Certificate shown on
Exhibit A shall be applicable to the calculations submitted for the Defined
Period ending June 30, 2018 and thereafter.

2.Reaffirmation of Security Interest.  Each Borrower hereby expressly
acknowledges and agrees that all Liens granted under the Financing Documents
extend to and cover all of the obligations of Borrowers and any other Credit
Party to Agent and the Lenders, now existing or hereafter arising including,
without limitation, those arising in connection with the Credit Agreement, as
amended by this Amendment, upon the terms set forth in the Credit Agreement, all
of which Liens are hereby ratified, reaffirmed, confirmed and approved.

3.Enforceability.  This Amendment constitutes the legal, valid and binding
obligation of Borrowers, and is enforceable against Borrowers in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.  Each of the agreements,
documents and instruments executed in connection herewith to which a Borrower is
a party constitutes the legal, valid and binding obligation of such Borrower,
and is enforceable against such Borrower in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.

 

2

 

 

--------------------------------------------------------------------------------

 

4.Confirmation of Representations and Warranties.  Each Credit Party represents
and warrants to Agent and Lenders that, before and after giving effect to this
Amendment:

(a)the representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete in all material respects (or,
if such representation or warranty is, by its terms, qualified by materiality,
in all respects) on and as of the date hereof, except to the extent that any
such representation or warranty relates to a specific date in which case such
representation or warranty is true, correct and complete in all material
respects (or, if such representation or warranty is, by its terms, qualified by
materiality, in all respects) as of such earlier date.

(b)The execution and delivery by each Credit Party of this Amendment and the
performance by it of the transactions herein contemplated (i) are and will be
within its powers, (ii) have been authorized by all necessary action, (iii) are
not and will not conflict with or result in any breach or contravention of, or
the creation of any Lien under, any Material Contract to which any Credit Party
is a party, any Organizational Document of any Credit Party, any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Credit Party or the property of any Credit Party is subject,
(iv) will not violate any applicable Law (including, without limitation, any
corporation law, limited liability company law or partnership law of the states
in which the Credit Parties are organized), and (v) will not result in a
limitation on any material licenses, permits or other governmental approvals
applicable to the business, operations or properties of any Credit Party.

(c)This Amendment and all allonges, assignments, instruments, documents, and
agreements executed and delivered in connection herewith, are and will be valid,
binding, and enforceable against each Credit Party in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

(d)No Event of Default or Default has occurred and is continuing as of the date
of this Amendment.

(e)Both before and after giving effect to (a) the Loans to be made or extended
on the date hereof, (b) the disbursement of the proceeds of such Loans pursuant
to the instructions of the Credit Parties, (c) the consummation of the
transactions contemplated in the Financing Documents, and (e) the payment and
accrual of all transaction costs in connection with the foregoing, the Credit
Parties, taken as a whole, are Solvent.

5.Conditions to Effectiveness.  The obligation of Agent and Lenders to enter
into this Amendment shall be subject to the satisfaction of the following
conditions precedent:

(a)that Agent shall have a copy of this Amendment, duly executed by Borrowers,
Agent and Required Lenders, in form and substance satisfactory to Agent;

(b)that Agent shall have a copy of the corresponding amendment to the Affiliated
Credit Agreement duly executed by the parties thereto, in form and substance
satisfactory to Agent; and

(c)all fees payable to Agent or any Lender in connection with the execution of
this Amendment shall have been paid.

 

3

 

 

--------------------------------------------------------------------------------

 

6.Costs, Fees and Expenses.  In consideration of Agent’s and each Lender’s
agreement to enter into this Amendment, Borrowers shall be responsible for the
payment of all reasonable costs, fees and expenses of Agent’s counsel incurred
in connection with the preparation of this Amendment and any related
documents.  All such costs, fees and expenses shall be paid with proceeds of
Revolving Loans.

7.Defenses and Setoffs.  Each Credit Party hereby represents and warrants that
as of the date hereof, there are no defenses, setoffs, claims or counterclaims
which could be asserted against the Agent or the Lenders arising from or in
connection with the Credit Agreement or any other Financing Document.  

8.Affirmation.  Except as specifically amended pursuant to the terms hereof, the
Credit Agreement and all other Financing Documents (and all covenants, terms,
conditions and agreements therein) shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by Borrowers.  Each Borrower
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement (as amended hereby) and the Financing Documents
notwithstanding any prior course of conduct, waivers, releases or other actions
or inactions on Agent’s or any Lender’s part which might otherwise constitute or
be construed as a waiver of or agreement to such terms, covenants and
conditions.  

9.No Waiver or Novation.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Agent
or Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the other Financing Documents or any other documents, instruments and agreements
executed or delivered in connection with any of the foregoing.  Nothing herein
is intended or shall be construed as a waiver of any existing Defaults or Events
of Default under the Credit Agreement or other Financing Documents or any of
Agent’s or Lenders’ rights and remedies in respect of such Defaults or Events of
Default.  This Amendment (together with any other document executed in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Credit Agreement.

10.Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 12.8 (Governing Law; Submission to Jurisdiction) and 12.9 (Waiver of
Jury Trial) of the Credit Agreement are incorporated herein by reference to the
same extent as if reproduced herein in their entirety.

11.Headings.  Section headings in this Amendment are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

12.Counterparts.  This Amendment may be executed in counterparts, and such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Signatures by facsimile or by electronic mail delivery of an
electronic version of any executed signature page shall bind the parties hereto.

13.Reference to the Effect on the Financing Documents.  Upon the effectiveness
of this Amendment, each reference in any Financing Document to “this Amendment,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to such Financing Document as modified by this Amendment.  

(SIGNATURES APPEAR ON FOLLOWING PAGES)

 

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Amendment as of the day and year first hereinabove set forth.

 

BORROWER

ACCURAY INCORPORATED,

REPRESENTATIVE:

a Delaware corporation

 

 

 

 

By:

/s/ Kevin Waters

 

 

Kevin Waters

 

 

Chief Financial Officer

 

OTHER BORROWERS:

TOMOTHERAPY INCORPORATED,

 

a Wisconsin corporation

 

 

 

 

By:

/s/ Kevin Waters

 

 

Kevin Waters

 

 

Director

 

 

SIGNATURE PAGE TO AMENDMENT NO 1 TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

 

AGENT:

MIDCAP FINANCIAL TRUST,

 

a Delaware statutory trust

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Investment Manager

 

 

 

 

By:

Apollo Capital Management GP, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Maurice Amsellem

 

 

Authorized Signatory

 

LENDERS:

MIDCAP FINANCIAL TRUST,

 

a Delaware statutory trust

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Investment Manager

 

 

 

 

By:

Apollo Capital Management GP, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Maurice Amsellem

 

 

Authorized Signatory

 

 

MIDCAP FUNDING xiii TRUST,

 

a Delaware statutory trust

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Investment Manager

 

 

 

 

By:

Apollo Capital Management GP, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Maurice Amsellem

 

 

Authorized Signatory

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO 1 TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

 

LENDERS:

AMISSIMA DIVERSIFIED INCOME ICAV, an Umbrella Irish Collective Asset-Management
Vehicle with Segregated Liability between its Sub-Funds, acting in respect of
its Sub-Fund, Amissima Assicurazioni Multi-Credit Strategy Fund

 

 

 

 

By:

Apollo Management International LLP

 

Its:

Portfolio Manager

 

 

 

 

By:

AMI (Holdings), LLC

 

Its:

Member

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDMENT NO 1 TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

 

LENDERS:

Flexpoint MCLS HOLDINGS LLC

 

 

 

 

By:

/s/ Daniel Edelman

 

Name:

Daniel Edelman

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO AMENDMENT NO 1 TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

 

LENDERS:

APOLLO CREDIT FUNDS ICAV, an Umbrella Irish Collective Asset-Management Vehicle
with Segregated Liability between its Sub-Funds, acting in respect of its
Sub-Fund, Apollo Helius Multi-Credit Fund I

 

 

 

 

By:

ACF Europe Management, LLC

 

Its:

Portfolio Manager

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Sole Member

 

 

 

 

By:

Apollo Capital Management GP, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDMENT NO 1 TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

 

LENDERS:

ELM 2016-1 TRUST

 

 

 

 

By:

MidCap Financial Services Capital
Management, LLC, as Servicer

 

 

 

 

By:

/s/ John O’Dea

 

Name:

John O’Dea

 

Title:

Authorized Signatory

 

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO 1 TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

EXHIBIT A

EXHIBIT B TO CREDIT AGREEMENT (COMPLIANCE CERTIFICATE)

COMPLIANCE CERTIFICATE

Date:  __________, 20__

This Compliance Certificate is given by _____________________, a Responsible
Officer of ACCURAY INCORPORATED (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of December 15, 2017 among
the Borrower Representative, TomoTherapy Incorporated and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a)

[the financial statements delivered with this certificate in accordance with
Section 4.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;]1

(b)

the representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete in all material respects on
and as of the date hereof, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

(c)

I have reviewed the terms of the Credit Agreement and have made, or caused to be
made under my supervision, a review in reasonable detail of the transactions and
conditions of Borrowers and their Consolidated Subsidiaries during the
accounting period covered by such financial statements and such review has not
disclosed the existence during or at the end of such accounting period, and I
have no knowledge of the existence as of the date hereof, of any condition or
event that constitutes a Default or an Event of Default, except as set forth in
Schedule 1 hereto, which includes a description of the nature and period of
existence of such Default or an Event of Default and what action Borrowers have
taken, are undertaking and propose to take with respect thereto;

 

1 

Include only with respect to compliance certificates delivered at the end of
each fiscal quarter.

 

Exhibit B – Page 1

 

 

--------------------------------------------------------------------------------

 

(d)

except as noted on Schedule 2 attached hereto, the Credit Agreement contains a
complete and accurate list of all business locations of Borrowers and Guarantors
and all names under which Borrowers and Guarantors currently conduct business;
Schedule 2 specifically notes any changes in the names under which any Borrower
or Guarantor conduct business;

(e)

except as noted on Schedule 3 attached hereto, the undersigned has no knowledge
of (i) any federal or state tax liens having been filed against any Borrower,
Guarantor or any Collateral or (ii) any failure of any Borrower or Guarantors to
make required payments of withholding or other tax obligations of any Borrower
or Guarantors during the accounting period to which the attached statements
pertain or any subsequent period;

(f)

Schedule 5.14 to the Credit Agreement contains a complete and accurate statement
of all Deposit Accounts and Securities Accounts maintained by Borrowers and
Guarantors;

(g)

except as noted on Schedule 4 attached hereto and Schedule 3.6 to the Credit
Agreement, the undersigned has no knowledge of (i) any litigation or
governmental proceedings pending or threatened (in writing) against Borrowers or
other Credit Party which would reasonably be expected to have a Material Adverse
Effect with respect to Borrowers or any other Credit Party or which in any
manner calls into question the validity or enforceability of any Financing
Document, (ii) any Credit Party being in breach or default under or with respect
to any Material Contract, or any Credit Party being in breach or default under
or with respect to any other contract, agreement, lease or other instrument to
which it is a party or by which its property is bound or affected, which breach
or default could reasonably be expected to have a Material Adverse Effect,
(iii) any strikes or other labor disputes pending or, to any Borrower’s
knowledge, threatened against any Credit Party, (iv) any infringement by any
other Person with respect to any Intellectual Property rights of any Credit
Party that could reasonably be expected to result in a Material Adverse Effect,
or if, to the knowledge of the Credit Parties, there is any claim by any other
Person that any Credit Party, in the conduct of its business, is infringing the
Intellectual Property rights of such other party that could reasonably be
expected to result in a Material Adverse Effect, or (v) any returns, recoveries,
disputes and claims that involve more than $2,500,000;

(h)

[except as noted on Schedule 5 attached hereto, Schedule 3.19 to the Credit
Agreement is true and correct in all material respects;] 2

(i)

except as noted on Schedule 6 attached hereto, no Borrower or Guarantor has
acquired, by purchase or otherwise, any Chattel Paper, Letter-of-Credit Rights,
Instruments, or Investment Property (in each case, to the extent not an Excluded
Perfection Asset) that has not previously been reported to Agent on any
Schedule 6 to any previous Compliance Certificate delivered by Borrower
Representative to Agent;

 

2 

Include only with respect to compliance certificates delivered at the end of
each fiscal quarter.

 

Exhibit B – Page 2

 

 

--------------------------------------------------------------------------------

 

(j)

except as noted on Schedule 7 attached hereto, no Borrower or Guarantor is aware
of any commercial tort claim (other than an Excluded Perfection Asset) that has
not previously been reported to Agent on any Schedule 7 to any previous
Compliance Certificate delivered by Borrower Representative to Agent; and

(k)

[Borrowers and Guarantors (if any) are in compliance with the covenants
contained in Article 6 of the Credit Agreement, as demonstrated by the
calculation of such covenants below, except as set forth below; in determining
such compliance, the following calculations have been made:  [See attached
worksheets].  Such calculations and the certifications contained therein are
true, correct and complete in all material respects.]3

The foregoing certifications and computations are made as of ________________,
20__ (end of month) and as of _____________, 20__.

 

 

Sincerely,

 

 

 

ACCURAY INCORPORATED

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

3 

Include only with respect to compliance certificates delivered at the end of
each fiscal quarter.

 

Exhibit B – Page 3

 

 

--------------------------------------------------------------------------------

 

EBITDA Worksheet (Attachment to Compliance Certificate)

EBITDA for the applicable Defined Period is calculated as follows:

Net income (or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding:  (a) the income (or loss) of any Person (other than
Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has
an ownership interest unless received by Borrower or their Subsidiary in a cash
distribution; and (b) except as expressly provided in the last paragraph of this
worksheet, the income (or loss) of any Person accrued prior to the date it
became a Subsidiary of Borrowers or is merged into or consolidated with
Borrowers

 

$

Plus:

without duplication, the sum of the following amounts for such Defined Period to
the extent deducted from the calculation of net income for such Defined Period:

 

 

(a)

Any provision for income, profits, capital gain and franchise taxes deducted in
the determination of net income for the Defined Period

 

$

(b)

Interest expense, net of interest income, deducted in the determination of net
income for the Defined Period

 

$

(c)

Amortization and depreciation deducted in the determination of net income for
the Defined Period

 

$

(d)

Losses from extraordinary items

 

$

(e)

The aggregate net loss on the disposition of property outside the Ordinary
Course of Business

 

$

(f)

Fees or expenses paid in connection with the execution and delivery of the
Operative Documents on the Closing Date, to the extent paid in cash during such
period (and not capitalized in accordance with GAAP), in an aggregate amount not
to exceed $[*****] during the term of the Credit Agreement

 

$

(g)

Other non-cash expenditures, charges or losses for such period (including,
without limitation, non-cash adjustments resulting from the application of
purchase accounting, non-cash expenses or charges arising from grants of
performance-based stock units, stock appreciation rights, stock options or
restricted stock, non-cash impairment of good will and other long term
intangible assets and unrealized non-cash losses under hedging agreements)

 

$

 

Exhibit B – Page 4

 

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

(h)

Contingent obligations, purchase price adjustments, milestone payments, earn-out
payments and indemnity obligations incurred in

connection with any Permitted Acquisition, in each case, in an aggregate amount
not to exceed the amount approved in writing by Agent prior to the date on which
the financial statements for such period are required to be delivered to Agent
and Lenders pursuant to Section 4.1 of the Credit Agreement

 

$

(i)

Accruals, fees, payments and expenses (including legal, tax, structuring and
other costs and expenses) incurred by Borrowers or their respective Subsidiaries
in connection with any Permitted Acquisition or other Investment (including,
without limitation, changes, alterations, renovations and improvements to assets
or property that were acquired in such Permitted Acquisition or Investment
undertaken after consummation of such Permitted Acquisition or Investment) or
debt or equity issuance or any refinancing transactions or amendment, waiver or
other modification of any debt instrument that are payable to unaffiliated third
parties or any disposition not in the Ordinary Course of Business, in each case,
incurred for such period solely to the extent attributable to any relevant
transaction permitted by the Credit Agreement (regardless of whether or not
consummated), in each case, in an aggregate amount not to exceed the amount
approved in writing by Agent prior to the date on which the financial statements
for such period are required to be delivered to Agent and Lenders pursuant to
Section 4.1 of the Credit Agreement

 

$

(j)

Losses from foreign exchange translation adjustment

 

$

(k)

Unusual, one-time or non-recurring charges and expenses, including non-recurring
legal expenses and non-recurring severance, restructuring, integration or
similar charges, in each case, incurred during such period in respect of
restructurings, plant closings, headcount reductions or other similar actions
taken during such period, including relocation costs, business process
optimizations, integration costs, signing costs, retention or completion
bonuses, employee replacement costs, transition costs, costs related to opening,
closure and/or consolidation of facilities, severance charges in respect of
employee terminations, and start-up losses related to new business ventures;
provided that in no event shall the aggregate amount added to EBITDA under this
clause in any Defined Period exceed $[*****] (or such higher amount approved in
writing by Agent prior to the date on which financial statements for such period
are required to be delivered to Agent and Lenders pursuant to Section 4.1 of the
Credit Agreement)

 

$

 

Exhibit B – Page 5

 

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

Minus:

without duplication, the sum of the following amounts for such Defined Period to
the extent included in the calculation of such net

income for such Defined Period:

 

$

(a)

Any credit for income, profits, capital gain and franchise taxes deducted in the
determination of net income for the Defined Period

 

$

(b)

Any gain from extraordinary items

 

$

(c)

Any aggregate net gain from the disposition of property outside the ordinary
course of business

 

$

(d)

Any gains from foreign exchange translation adjustment

 

$

(e)

Any other non-cash gain

 

$

EBITDA for the Defined Period:

 

$

 

The parties hereto agree that EBITDA for the fiscal quarter ending (i) on
December 31, 2016 is $[*****] (ii) on March 31, 2017 is $[*****] (iii) on June 
30, 2017 is $[*****] and (iv) on September 30, 2017 is $[*****].

For purposes of calculating EBITDA pursuant to this worksheet, if any Borrower
or a Consolidated Subsidiary consummates a Permitted Acquisition (or, in the
case of a Consolidated Subsidiary that is not a Borrower, an acquisition that
satisfies the definition of Permitted Acquisition as if such Consolidated
Subsidiary was subject thereto) during the Defined Period, EBITDA shall be
calculated after giving pro forma effect thereto, as if such Permitted
Acquisition occurred on the first day of the Defined Period  (provided that any
pro forma adjustments set forth above shall be applied to the target of any
Permitted Acquisition only to the extent reasonably acceptable to Agent based
upon data presented to Agent to its reasonable satisfaction).

 

 

Exhibit B – Page 6

 

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

Fixed Charge Coverage Ratio Worksheet  (Attachment to Compliance Certificate)

Fixed Charges for the applicable Defined Period is calculated as follows:

Cash interest expense, net of cash interest income, included in the
determination of net income of Borrowers and their Consolidated Subsidiaries for
the Defined Period

 

$

Plus:

without duplication, the sum of the following amounts for such Defined Period:

 

$

(a)

income, profits, capital gain and franchise taxes included in the determination
of net income for the Defined Period

 

$

(b)

Payments of principal for the Defined Period with respect to all Debt (including
the portion of scheduled payments under capital leases allocable to principal
but excluding (i) repayments of Revolving Loans under the Affiliated Credit
Agreement and other Permitted Debt subject to reborrowing to the extent not
accompanied by a concurrent and permanent reduction of the Revolving Loan
Commitment (as defined in the Affiliated Financing Documents) (or equivalent
loan commitment), (ii) repayments of the 2018 Convertible Notes or the 2022
Convertible Notes, (iii) mandatory prepayments required by Section 2.1(a)(ii)(B)
of the Credit Agreement and (iv) repayments of any Permitted Intercompany
Investments),

 

$

(c)

Distributions paid in cash during the Defined Period (other than to the extent
paid to a Borrower or Consolidated Subsidiary)

 

$

Fixed Charges for the applicable Defined Period:

 

$

Operating Cash Flow for the applicable Defined Period is calculated as follows:

EBITDA for the Defined Period (calculated pursuant to the EBITDA Worksheet)

 

$

Minus:

Unfinanced Capital Expenditures for the Defined Period

 

$

Operating Cash Flow for the Defined Period:

 

$

Covenant Compliance:

 

 

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period

 

___  to 1.0

Minimum Fixed Charge Coverage for the Defined Period

 

4to 1.0

In Compliance

 

Yes/No

 

 

4 

Determined in accordance with Section 6.2 of the Credit Agreement

 

Exhibit B – Page 7

 

 